2022 IL App (1st) 201134-U

                                             No. 1-20-1134

                                       Order filed June 17, 2022

                                                                                  SIXTH DIVISION


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________

                                     IN THE
                         APPELLATE COURT OF ILLINOIS
                                 FIRST DISTRICT
 ______________________________________________________________________________

 THE PEOPLE OF THE STATE OF ILLINOIS,                            )   Appeal from the
                                                                 )   Circuit Court of
           Plaintiff-Appellee,                                   )   Cook County.
                                                                 )
     v.                                                          )   No. 18 CR 17380
                                                                 )
 MICHAEL KING                                                    )   Honorable
                                                                 )   Ursula Walowski,
           Defendant-Appellant.                                  )   Judge, presiding.


           JUSTICE HARRIS delivered the judgment of the court.
           Justice Mikva and Justice Oden Johnson concurred in the judgment.

                                               ORDER

¶1        Held: Defendant’s sentences are affirmed where the trial court (1) did not rely on elements
                of the offenses in aggravation and (2) properly considered mitigating factors with
                the seriousness of the offenses.

¶2        Following a bench trial, defendant Michael King was found guilty of one count of armed

habitual criminal (AHC), two counts of unlawful use of a weapon by a felon (UUWF), one count

of aggravated discharge of a firearm, and two counts of aggravated assault of a peace officer while

performing his official duties. The court merged certain counts and sentenced defendant to

concurrent terms of 14 years for AHC, 14 years for aggravated discharge of a firearm, and 3 years

for aggravated assault of a peace officer. On appeal, defendant argues that the court (1) committed
No. 1-20-1134


plain error by improperly relying on the elements of the offenses in aggravation at sentencing, and

(2) failed to adequately consider mitigating factors, resulting in an excessive 14-year term in

prison. We affirm.

¶3      Defendant was charged by indictment with multiple offenses arising from an incident on

November 14, 2018. The charges included attempted murder of Demico Hardin 1 (counts I-II) and

Shevell Wilson (counts III-IV), AHC (count V), aggravated discharge of a firearm towards Hardin

(count VI) and Wilson (count VII), UUWF predicated on possessing a handgun (count VIII) and

ammunition (count IX), aggravated unlawful use of a weapon (counts X-XIII), and aggravated

assault of a peace officer while performing his official duties (count XIV), to prevent performance

of his official duties (count XV), and in retaliation for performing his official duties (count XVI).

¶4      Hardin testified that around 3 p.m. on November 14, 2018, she was dropping off her son,

Wilson, near Chicago Avenue and Lawndale Avenue. As she parked, she saw an acquaintance,

“Little Steve,” standing in the street with his hands raised while defendant stood nearby talking on

his phone. Wilson stated that Little Steve was being robbed. As Hardin drove away, defendant

pointed a firearm toward her vehicle, and she heard five or six gunshots.

¶5      Hardin circled the block, called 911, and discovered that her tire had been shot. She saw

defendant running on Lawndale and Huron Street, near a school, so she called 911 a second time.

Then, Hardin heard a gunshot and followed police to an alley on Central Park Avenue. There, she

informed the police that she had seen the shooter. The police told Hardin that a man had been shot

by an officer; she identified that man, defendant, as the person who shot at her vehicle.



        1
        Hardin is referred to as “Demiko Harden” in the trial transcript; the correct spelling of her name,
which we adopt here, was given at the sentencing hearing.

                                                   -2-
No. 1-20-1134


¶6     On cross-examination, Hardin confirmed that she did not get a good look at the shooter

while driving away. She had a flat tire when she returned to Lawndale, but there were no bullet

holes in her car.

¶7     Chicago police officers Angel Escobedo and Jeremy Keller testified that they were

patrolling the area of Chicago and Lawndale around 3 p.m. on November 14, 2018, when they

received a call of shots fired and observed people running from Ridgeway and Chicago. The people

identified three men, including defendant, standing on Chicago, near a school, and said that one

had a firearm. Escobedo exited his vehicle and pointed his firearm at one of the men; that man was

unarmed but indicated that defendant had a firearm.

¶8     Defendant first walked away, but then ran, disregarding Keller’s commands to stop. The

officers followed in their vehicle and observed defendant at the mouth of an alley pointing his

firearm towards another man, who was on the ground. As Escobedo and Keller approached,

defendant fled through the alley.

¶9     Chicago police sergeant Timothy Finley and officers Daniel Warren and Brian Collins

testified that they pursued on foot as defendant ran from Lawndale. Warren testified that he saw a

firearm in defendant’s right hand as he ran past houses.

¶ 10   Collins testified that he pursued defendant to a gangway near a two-flat building on Central

Park and pointed his firearm at defendant, ordering him to the ground. Defendant looked at Collins,

then turned. Collins observed a firearm in defendant’s right hand and ordered defendant to drop

the firearm. Defendant ignored the order and stepped towards Collins. Collins shot defendant in

the abdomen and then “orchestrate[d]” medical aid.




                                               -3-
No. 1-20-1134


¶ 11      On cross-examination, Escobedo, Keller, and Warren all testified that they never witnessed

defendant shoot the firearm.

¶ 12      Chicago police officer Jonathan McCabe, an evidence technician, testified that he collected

and inventoried a firearm, a fired cartridge, a fired bullet, latex gloves, bandages, and a baseball

cap from the gangway on Central Park. On North Lawndale, he recovered six fired cartridge cases

and one bullet from a vehicle’s tire.

¶ 13      Forensic specialist Marc Pomerance testified that the recovered firearm discharged the six

cartridge cases, but he could not determine whether it fired the bullet that struck Hardin’s vehicle.

¶ 14      The State entered stipulations that forensic scientists would testify that tests on DNA and

fingerprint evidence collected from the firearm were inconclusive. It also entered defendant’s

certified copies of conviction for Class 2 felony manufacture or delivery of a controlled substance

in two cases from 2012. As part of its case-in-chief, the State also published surveillance footage

from Chicago and Lawndale of defendant shooting at Hardin’s vehicle, a recording of Hardin’s

911 call, photos of the damage to Hardin’s vehicle, and footage and still images of the police chase.

¶ 15      The defense moved for a directed finding, which the court granted on counts I-IV and X-

XIII.

¶ 16      For its case-in-chief, the defense entered a stipulation that Chicago police officer Alfini

would testify that Keller reported observing defendant with “a black object that [Keller] believe[d]

is a gun.”2




          2
              Officer Alfini’s first name was not included when defense counsel read the stipulation into the
record.

                                                       -4-
No. 1-20-1134


¶ 17   After closing arguments, the court found defendant guilty of AHC (count V), UUWF

(counts VIII and IX), aggravated discharge of a firearm toward Hardin (count VI), and aggravated

assault of a peace officer while performing his official duties (count XIV) and to prevent

performance of his official duties (count XV). The court found defendant not guilty of aggravated

discharge of a firearm towards Wilson (count VII), and aggravated assault of a peace officer in

retaliation for performing his official duties (count XVI).

¶ 18   Defendant filed a motion for new trial, which the court denied.

¶ 19   Defendant’s presentence investigation (PSI) report reflected convictions for retail theft

(2016), driving on a suspended or revoked license (2016), and criminal damage to property (2015).

Defendant also had four drug-related convictions from 2012, and convictions for possession of a

controlled substance (2009), possession of cannabis (2008, 2008, 2007, and 2004), manufacture

or delivery of cannabis (2004), possession of cocaine (2004), and attempted possession of a

controlled substance (2002). Defendant also had a juvenile adjudication for unlawful use of a

weapon (2001).

¶ 20   According to the PSI, defendant was 33 years old on the date of the instant offenses. He

was raised by his mother until her death in 1995, then briefly by his stepfather, and then his

grandmother. His stepfather was physically abusive, and defendant only had occasional contact

with his biological father. Defendant was expelled from high school during his sophomore year

due to truancy but earned his GED while incarcerated in 2013. At the time of his arrest, he had

worked as a carpenter for two years. For six months, he also worked at a liquor store.

¶ 21   Defendant had nine children between the ages of 1 and 18, including four children with his

current girlfriend. He had regular contact with eight of his children but did not get along with the



                                                -5-
No. 1-20-1134


mother of the ninth child. Defendant saw a mental health professional in Cook County Jail for

anxiety and stress, had been prescribed Paroxetine, and indicated he would comply with any court-

ordered mental health treatment.

¶ 22    Defendant had a history of alcohol abuse and regularly consumed “a couple of six-packs

during the week.” Defendant also smoked marijuana a few times per month and, previously,

regularly used ecstasy and PCP. His drug use caused problems with his family. Defendant had

been in alcohol treatment two or three times but had not consumed alcohol or used drugs since

November 2018.

¶ 23    At the sentencing hearing, the State argued in aggravation that defendant appeared to have

been committing an armed robbery, then fired toward an occupied vehicle, ran past a school while

holding the firearm, and while he fled from police, pointed his weapon at another individual who

was on the ground in an alley. The State also noted defendant’s “nine prior felony convictions”

and requested a prison term of 20 years.

¶ 24    In mitigation, defense counsel presented a letter from a chaplain at the jail which indicated

that defendant had participated in a bible study group and showed growth. 3 Counsel argued that

defendant had good familial relationships, obtained his GED in 2013, and, for the last two years,

regularly worked as a carpenter. Counsel acknowledged defendant’s extensive drug history but

indicated that defendant sought treatment and requested the court order a drug evaluation and

treatment while he was in prison. Finally, counsel noted that four of defendant’s prior convictions

were related to a single incident, and he did not have a history of violent crime.



        3
           Another letter from a friend was also tendered to the court, though its contents were not read
into the record; nor is it included in the record on appeal.

                                                    -6-
No. 1-20-1134


¶ 25   In allocation, defendant stated that he is nonviolent, and wanted help for his issues and to

learn from his mistakes. He wanted to go home and show his children a better example and

apologized to everyone who tried the case and attended court with him.

¶ 26   The court merged the counts for UUWF into the count for AHC and merged the counts for

aggravated discharge of a firearm. The court sentenced defendant to concurrent terms of 14 years’

imprisonment for AHC and aggravated discharge of a firearm (counts V and VI), and 3 years’

imprisonment for aggravated assault of a peace officer (count XIV).

¶ 27   In so holding, the court stated that defendant had significant mitigation, including his

support from family and friends, his behavior during trial, and his upbringing. However, the court

also noted defendant’s extensive drug history was “quite aggravating,” despite being nonviolent,

and that it indicated a pattern of behavior which led to this case. The court stated:

                “And I listened to your attorney’s arguments. And this is a matter where, you know,

       you had a gun. You shot it. And then there’s a confrontation with a police officer who shot

       because you had a gun. So, these are aggravating facts.”

¶ 28   The court added that it believed, given all the mitigation, that the maximum sentence—30

years’ imprisonment—was inappropriate, as was the State’s request for 20 years.

¶ 29   Defense counsel filed a motion to reconsider sentence, arguing that the sentence was

disproportionate to the nature of the case and that the court failed to properly consider mitigating

factors. The court denied the motion.

¶ 30   On appeal, defendant first argues that the trial court erroneously relied on elements of the

offenses as aggravating factors at sentencing. Defendant acknowledges that the issue was not




                                                -7-
No. 1-20-1134


preserved in his posttrial motion, and requests that this court review it under the plain error

doctrine.

¶ 31   To preserve a claim of sentencing error, the defendant must contemporaneously object and

file a written postsentencing motion raising the issue. People v. Hillier, 237 Ill. 2d 539, 544-45

(2010). When the defendant fails to preserve the issue, this court may review it under the plain

error doctrine. People v. Wooden, 2014 (1st) 130907, ¶ 10. Under the plain error doctrine, the

defendant must first show that a clear and obvious error occurred, and then that (1) the evidence

at sentencing was closely balanced, or (2) the error was so egregious that it denied the defendant

a fair sentencing hearing. Id.

¶ 32   A trial court may not consider a factor that is inherent to the offense in aggravation at

sentencing. People v. Reed, 2018 IL App (1st) 160609, ¶ 58 (citing People v. Saldivar, 113 Ill. 2d

256, 264, 272 (1986)). There is an assumption that the legislature already considered the elements

of the crime when designating the appropriate sentencing range. People v. Phelps, 211 Ill. 2d 1,

12 (2004). The court may, however, properly consider the nature and circumstances of the offense,

including “the nature and extent of each element of the offense as committed by the

defendant.” People v. Brewer, 2013 IL App (1st) 072821, ¶ 55. “The rule that a court may not

consider a factor inherent in the offense is not meant to be applied rigidly, because sound public

policy dictates that a sentence be varied in accordance with the circumstances of the offense.”

(Internal quotation marks omitted.) People v. Spicer, 379 Ill. App. 3d 441, 468 (2007).

¶ 33   As charged, a defendant commits aggravated discharge of a firearm when he knowingly

discharges a firearm towards a vehicle that he knows or reasonably should have known to be

occupied. 720 ILCS 5/24-1.2(a)(2) (West 2018). AHC occurs when a defendant possesses a



                                              -8-
No. 1-20-1134


firearm after having been convicted two or more times of a qualifying felony. 720 ILCS 5/24-

1.7(a) (West 2018). A defendant commits aggravated assault of a peace officer, as charged, when

he uses a firearm to knowingly place an officer in reasonable apprehension of a battery through

means other than discharging the firearm, while the officer is performing his official duties. 720

ILCS 5/12-2(c)(6)(i) (West 2018).

¶ 34   Defendant argues that the trial court considered the elements of the offenses, specifically

his possession and use of a firearm and his confrontation with a police officer, as aggravating

factors. Defendant cites the court’s statement that “this is a matter where, you know, you had a

gun. You shot it. And then there’s a confrontation with a police officer who shot because you had

a gun. So, these are aggravating facts.”

¶ 35   We find the trial court did not commit clear or obvious error by considering factors inherent

in the offenses. Defendant fails to contextualize the trial court’s statement. See People v. Sauceda,

2016 IL App (1st) 140134, ¶ 13 (in determining the correctness of a sentence, this court must

consider the record as a whole, rather than focus on a few words or statements made by the trial

court). The court made this declaration after assessing a number of aggravating factors, including

defendant’s extensive drug and criminal history, which constituted a pattern of behavior leading

to the instant offenses. Furthermore, this statement was immediately preceded by the court’s

observation that it “listened to [defendant’s] attorney’s arguments,” in which counsel had noted

that defendant lacked a history of violent crime. The court, therefore, did not mention the use of a

firearm or the confrontation with the police as aggravating factors in their own right, but contrasted

the offense in the present case with defendant’s criminal history to explain that defendant’s

criminal conduct was ongoing and became more serious over time.



                                                -9-
No. 1-20-1134


¶ 36   Moreover, the court was permitted to consider the nature and circumstances of the offense

and the degree and gravity of the defendant’s conduct. Sauceda, 2016 IL App (1st) 140134, ¶ 18;

Brewer, 2013 IL App (1st) 072821, ¶ 55. Here, defendant discharged a firearm at a vehicle

occupied by two people, striking the tire and then, while armed, led police on a chase near a school.

During the chase, defendant pointed the firearm at another person, refused orders to drop his

weapon, and was ultimately shot by a police officer in the vicinity of a two-flat. The court properly

considered these circumstances in determining the egregiousness of defendant’s conduct. Id. As

the court did not err by considering these acts, no plain error occurred and defendant’s request for

plain error review is, therefore, meritless. Wooden, 2014 (1st) 130907, ¶ 10.

¶ 37   Next, defendant argues that the trial court abused its discretion when it failed to properly

consider his history of drug abuse as a mitigating factor and ignored his rehabilitative potential

and the impact of the sentence on his children.

¶ 38   When sentencing a defendant, the trial court must balance “the seriousness of the offense”

and “the objective of restoring the offender to useful citizenship.” Ill. Const. 1970, art. I, § 11. The

trial court has broad discretion when imposing a sentence, and its decisions are entitled to great

deference. People v. Alexander, 239 Ill. 2d 205, 212 (2010). The reviewing court will not substitute

its judgment for that of the trial court merely because it would have weighed the sentencing factors

differently. Id. at 213. The trial court is in the best position to evaluate the appropriate sentence

because it personally observed the defendant and the proceedings. People v. Jones, 2019 IL App

(1st) 170478, ¶ 50.

¶ 39   If the sentence is within the statutory limits, this court will not disturb the sentence absent

an abuse of discretion. People v. Burton, 2015 IL (1st) 131600, ¶¶ 35-36. Abuse of discretion



                                                 - 10 -
No. 1-20-1134


occurs when a sentence is “manifestly disproportionate to the nature of the offense.” People v.

Jackson, 375 Ill. App. 3d 796, 800 (2007). The presence of mitigating factors or an absence of

aggravating factors does not mean that the minimum sentence must be imposed. People v.

Quintana, 332 Ill. App. 3d 96, 109 (2002). The most important factor in determining an appropriate

sentence is the seriousness of the crime. Id.

¶ 40   As charged, aggravated discharge of a weapon is a Class 1 felony with a sentencing range

of 4 to 15 years’ imprisonment. 720 ILCS 5/24-1.2(a)(2), (b) (West 2018); 730 ILCS 5/5-4.5-30(a)

(West 2018). AHC is a Class X felony with a sentencing range of 6 to 30 years’ imprisonment.

720 ILCS 5/24-1.7(b) (West 2018); 730 ILCS 5/5-4.5-25(a) (West 2018). Aggravated assault of a

peace officer is a Class 4 felony with a sentencing range of one to three years’ imprisonment. 720

ILCS 5/12-2(c)(6)(i), (d) (West 2018); 730 ILCS 5/5-4.5-45(a) (West 2018). Defendant was

sentenced to concurrent prison terms of 14 years for aggravated discharge of a weapon, 14 years

for AHC, and 3 years for aggravated assault of a peace officer. The sentences fell within their

respective statutory guidelines and are, therefore, presumed to be proper. Burton, 2015 IL (1st)

131600, ¶ 36.

¶ 41   In this case, the court considered numerous factors in mitigation and aggravation. The court

acknowledged that it found the mitigation “significant” and that defendant’s conduct in court also

contributed to that mitigation. The court specifically cited defendant’s familial support and his

relationships with those around him as significant mitigating factors, as well as his behavior during

trial and his upbringing. Additionally, defendant’s PSI mentioned his children. See People v.

Brown, 2017 IL App (1st) 142877, ¶ 64 (“where relevant mitigating evidence is before the court,

we presume the court considered it, absent some indication in the record to the contrary other than



                                                - 11 -
No. 1-20-1134


the sentence itself”). The court also declared that it believed that the maximum prison sentence of

30 years and the State’s suggested sentence of 20 years were both too high. See Quintana, 332 Ill.

App. 3d at 109 (the trial court is not required to recite and assign a value to every mitigating factor

on which it relied; its failure to mention a mitigating factor does not conclusively establish that it

ignored that factor).

¶ 42   However, the court also found that defendant had a long history of drug-related crimes,

which, though nonviolent, was not insignificant and indicated a pattern of behavior which led to

the case at bar. It also cited the extensive evidence presented at trial. Defendant shot at a vehicle

without provocation or consideration for its occupants, and then failed to respond to multiple police

orders to stop, resulting in an officer shooting him. See People v. Alexander, 239 Ill. 2d 205, 214

(2010) (rehabilitative potential is not entitled to greater weight than seriousness of offense). The

court sentenced defendant to a total of 14 years’ imprisonment, well within the sentencing

guidelines and below what the State requested. In light of the foregoing, the sentence is not

“manifestly disproportionate to the nature of the offense.” Jackson, 375 Ill. App. 3d at 800.

¶ 43   A reviewing court cannot substitute its judgment for that of the trial court and reweigh the

sentencing factors. Alexander, 239 Ill. 2d at 212. Considering all the factors, we find that the trial

court’s sentence was not an abuse of discretion. Jackson, 375 Ill. App. 3d at 800.

¶ 44   For the foregoing reasons we affirm the judgment of the circuit court.

¶ 45   Affirmed.




                                                - 12 -